DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 18, 19, 21, 22, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (United States Patent Application Publication No. US 2012/0168843 A1, hereinafter “Seo”) in view of Irsigler et al. (United States Patent Application Publication No. US 2015/0108500 A1, hereinafter “Irsigler”).
In reference to claim 14, Seo discloses a similar device.  Figure 2 of Seo discloses an integrated assembly which comprises first conductive structures (BL) extending along a first direction.  There are spaced-apart upwardly-opening container-shapes (30) over the first conductive structures (BL).  Each of the container-shapes (30) has a first sidewall region, a second sidewall region, and a bottom region extending from the first sidewall region to the second sidewall region.  Each of the first and second sidewall regions includes a lower source/drain region (30 in contact with BL), an upper source/drain region (30 in contact with 33), and a channel region (30) between the upper (30 in contact with 33) and lower (30 in contact with BL) source/drain regions.  The lower source/drain regions (30 in contact with BL) are electrically coupled with the first conductive structures (BL).  Second conductive structures (G) extend along a second direction which crosses the first direction (p. 2, paragraph 22 – Seo indicates that G and BL intersect at a right angle).  The second conductive structures (G) having gate regions operatively adjacent the channel regions (30).  Storage elements (34) are electrically coupled with the upper source/drain regions upper (30 in contact with 33).  Seo does not disclose that the container-shapes/channel layer (30) is made of a two-dimensional material.  However Irsigler discloses the known use of two-dimensional channel layer material such as silicon, germanium, graphene (carbon), molybdenum disulfide, or graphene as a channel layer material (p. 3, paragraph 30).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use two-dimensional channel layer material such as silicon, germanium, graphene (carbon), molybdenum disulfide, or graphene as a channel layer material in the device of Seo.
With regard to claim 15, in fig. 2 of Seo, VFET devices comprise the channel regions (30) and the source/drain regions (30 in contact with BL, 30 in contact with 33).  The first and second sidewall regions of each of the container-shapes (30) are within different VFET devices relative to one another.
In reference to claim 18, the storage elements (34) include capacitors in fig. 2 of Seo.
With regard to claim 19, it is understood that the storage elements (34) are non-ferroelectric capacitors in fig. 2 of Seo.
In reference to claim 21, the device of Seo constructed in view of Irsigler uses a silicon, germanium, graphene (carbon), or molybdenum disulfide as the two-dimensional material (Irsigler - p. 3, paragraph 30).  
With regard to claim 22, the device of Seo constructed in view of Irsigler uses graphene (carbon), or molybdenum disulfide as the two-dimensional material (Irsigler - p. 3, paragraph 30).  
In reference to claim 24, fig. 2 of Seo shows that each of the container-shapes (30) further comprises a first ledge region over the first sidewall region that projects laterally outwardly from an interior region of the container-shape and a second ledge region over the second sidewall region that projects laterally outwardly from the interior region of the container-shape (30).
With regard to claim 25, fig. 2 of Seo shows there are third conductive structures (33) supported at least in part by the ledge regions such that the electrical coupling of the storage elements (34) with the upper source/drain regions (30 in contact with 33) is through the third conductive structures (33).

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo in view of Irsigler as applied to claim 14 above and as further evidenced by Ferrant et al. (United States Patent Application Publication No. US 2004/0228168 A1, hereinafter “Ferrant”).
In reference to claim 16, the first conductive structures (BL) in the DRAM disclosed by Seo in fig. 2 are referred to as bit lines but not as digit lines.  However note that the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. See In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  Although Seo does not specifically use the term, “digit lines,” it is not required in order for the Seo reference to teach this limitation in the claims.  Seo does not explicitly disclose that the bit lines/digit lines (BL) are electrically coupled with sense-amplifier circuitry.  However Ferrant makes it clear that sense-amplifier-circuitry is required for proper DRAM operation; it is thus understood that the bit lines/digit lines (BL) in the Seo DRAM device constructed in view of Irsigler are electrically coupled with sense-amplifier circuitry.
In reference to claim 17, the second conductive structures (G) in the DRAM disclosed by Seo in fig. 2 are to as gates but not as wordlines.  However note that the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. See In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  Although Seo does not specifically use the term, “wordlines,” it is not required in order for the Seo reference to teach this limitation in the claims.  Seo does not explicitly disclose that the second conductive structures (G) in the DRAM disclosed by Seo in fig. 2 are electrically coupled with wordline-driver-circuitry.  However Ferrant makes it clear that wordline-driver-circuitry is required for proper DRAM operation; it is thus understood that the second conductive structures (G) in the Seo DRAM device constructed in view of Irsigler are electrically coupled with wordline-driver-circuitry.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Irsigler as applied to claim 18 above and further in view of Mihara et al. (USPN 5,466,629, hereinafter “Mihara”).
In reference to claim 20, Seo does not disclose that the capacitor (34) is a ferroelectric capacitor.  However Mihara discloses that using a ferroelectric material for the capacitor dielectric has the benefit of being resistant to radiation damage which is desirable in the art (column 2, lines 62-67, column 3, line 1).  In view of Mihara, it would therefore be obvious to implement a ferroelectric material for the capacitor dielectric so as to make a ferroelectric capacitor in the Seo device constructed in view of Irsigler.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Irsigler as applied to claim 14 above and further in view of Khalil et al. (United States Patent Application Publication No. US 2015/0014700 A1, hereinafter “Khalil”).
In reference to claim 23, Seo does not disclose that the channel layer (30) is made of a two-dimensional material which is substantially entirely monocrystalline.  However Khalil discloses the known use of monocrystalline AlGaN, GaN/AlGaN as a two-dimensional channel layer material (p. 6, paragraph 86).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use monocrystalline AlGaN, GaN/AlGaN as a two-dimensional channel layer material in the device of Seo constructed in view of Irsigler.

Allowable Subject Matter
Claims 1-13 and 26-33 were allowed in the previous Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the reasons for the allowability of this subject matter were discussed in the previous Office action. 

Response to Arguments
Applicant's arguments filed October 24, 2022 have been fully considered but they are not persuasive.  The applicant has amended claim 14 to indicate that the container-shapes are formed of a two-dimensional material.  The applicant argues that Seo does not disclose this new limitation (p. 9-11 of the response).  However as noted in the above Office action, this new limitation has been found to be obvious in view of Seo and the Irsigler reference which specifically discloses that the use of such materials as a channel layer is well known in the art (Irsigler - p. 3, paragraph 30).  Therefore claims 14-25 stand rejected in the above Office action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN QUINTO/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817